AO 72A
(Rev, 8/82)

 

Case 2:20-cv-00130-LGW-BWC Document 14 Filed 03/22/21 Page 1 of 2

Inu the Gnited States District Court
For the Southern District of Georgia
Wrunswick Division

EVERETT KAYMORE, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-130
*
Vv. *
*
LINDA GETER, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 13. Petitioner Everett Kaymore
(“Kaymore”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Kaymore’s 28 U.S.C. § 2241 Petition, GRANTS as
unopposed Respondent’s Motion to Dismiss, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Kaymore in forma pauperis status on

 
AO 724A
(Rev. 8/82)

 

 

Case 2:20-cv-00130-LGW-BWC Document 14 Filed 03/22/21 Page 2 of 2

appeal.

SO ORDERED, this Lt day of Mavely , 2021.

 

 

HON. KIZA-GODBEY WeOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
